Citation Nr: 0518624	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  03-35 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from June 1955 to March 
1957.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a 2003 rating decision letter from the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In June 2004, to support his claim, the veteran testified at 
a hearing at the RO chaired by the undersigned Acting 
Veterans Law Judge of the Board.  A transcript of the 
proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Eligibility for VA pension benefits generally requires an 
initial showing that the claimant is a veteran who served on 
active duty for at least 90 days during a period of war.  38 
U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314.  VA's determination 
of whether a claimant's service meets these threshold 
requirements usually is dependent upon service department 
records verifying the character of a claimant's service.  See 
38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

The veteran claimed at his hearing that he has one year and 
two months service in the National Guard prior to his 
enlistment into active duty in 1955.  The RO should provide 
the veteran an opportunity to verify any additional service 
that may entitle him to VA pension benefits.  

In addition, it is noted that the veteran's claims folder 
(which has been rebuilt) does not include the 2003 rating 
decision from which this appeal stems.  This rating decision 
is likely kept at the RO in electronic form and should be 
obtained prior to further appellate review.  In addition, it 
appears that the veteran never received a Veterans Claims 
Assistance Act (VCAA) notice letter.  This defect should also 
be cured. 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  The letter should 
inform the veteran of which portion of 
the information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.

2.  The veteran should be asked to 
provide specific information (i.e., 
dates, and unit assignments) for any type 
of service he had prior to his enlistment 
into active duty in 1955.  

3.  If the veteran provides sufficient 
information, the RO should contact the 
appropriate service department and verify 
the type of service performed by the 
veteran.  The type of service and dates 
of such service must be set out 
separately.  

4.  The 2003 rating decision which denied 
the veteran's claim for entitlement to 
basic eligibility for nonservice-
connected pension benefits should be 
obtained and associated with the claims 
folder. 

5.  The RO should readjudicate the 
veteran's claim for entitlement to basic 
eligibility for nonservice-connected 
pension benefits.  If the action taken is 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


